Citation Nr: 1820726	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected traumatic brain injury (TBI) residuals.

2.  Entitlement to a rating in excess of 20 percent for service-connected right ankle fracture residuals.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law 


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from June 1981 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2008 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the October 2008 rating decision, the RO continued the 20 percent rating for residuals of fracture of the right ankle, postoperative with posttraumatic osteoarthritis.  The Veteran filed a notice of disagreement (NOD) in January 2009, and perfected a timely appeal of this decision in July 2010.  In the January 2012 rating decision, the RO granted service connection for TBI residuals, evaluated 10 percent disabling, effective from February 22, 2010.  The Veteran filed an NOD with respect to this decision in August 2012, and perfected a timely appeal of this decision in April 2013.

The Board notes that the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO, and was scheduled for a hearing in February 2016. However, in a letter dated on February 26, 2016, the Veteran, through her attorney, submitted a letter requesting that her hearing be cancelled. As such, her hearing request is considered withdrawn.  Under 38 C.F.R. § 20.704 (e), a request for a hearing may be withdrawn by the Veteran at any time before the hearing. Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

In an August 2014 VA 21-22a form, the Veteran appointed Sean Kendall, Attorney-At-Law as her representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631 (f)(1).

In June 2016, the Board remanded the claims for further development.  That development having been completed, the case is again before the Board for adjudication.  



FINDINGS OF FACT

1.  The Veteran's residuals of TBI have been productive of a level of impairment of 1 facet of cognitive impairment and subjective symptoms of TBI, based on subjective symptoms of headaches and dizziness; all other facets of cognitive impairment and other residuals of traumatic brain injury (TBI), not otherwise classified, are either compensated for under another diagnostic code or do not rise to level 1 impairment or higher.

2.  The Veteran's right ankle disability has been manifested by complaints of pain on use and marked limited motion; anklylosis of the right ankle was not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for TBI residuals are not met. 38 U.S.C. § 1155 (West. 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.124a (2017).

2.  The criteria for a rating in excess of 20 percent for the right ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2017).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  To the extent the most recent ankle examination does not fully comply with the factors outlined in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing), because the award herein for the Veteran's right ankle is the highest rating possible for limitation of motion, the factors addressed in Correia are not applicable.  The next higher rating would not depend upon range of motion measurements, as it requires ankylosis of the ankle joint.  Thus, a remand on this basis would be of no benefit to the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board and the Secretary] with no benefit flowing to the Veteran.").  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2).

Lastly, the Veteran's post-service VA treatment records have been obtained and associated with the record, pursuant to the Board's June 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  She has not indicated that there are any additional records that VA should seek to obtain on her behalf.

As the Veteran has not identified any additional evidence pertinent to her claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103  (a), or 38 C.F.R. § 3.159.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.



II.  Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. at 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and adequately addresses the relevant evidence in the instant decision.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

A.  TBI 

The Veteran contends that his TBI is more severe than his 10 percent evaluation indicates.

Historically, in January 2012, the RO granted service connection for TBI, evaluated as 10 percent disabling effective from February 22, 2010 (date of service connection claim), pursuant to Diagnostic Code 8045.  

Initially, the Board notes that the rating criteria for TBI, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 are complex.  A  Veteran is evaluated based on three main areas of functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 (2017).  Each of these main areas has up to 10 subsets of criteria.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of those brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive functions are evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are rated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, is separately rated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 38 C.F.R. § 4.124a, DC 8045.

Emotional/behavioral dysfunction is rated under 38 C.F.R. § 4.130, the schedule of ratings for mental disorders when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are rated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

Physical, including neurological, dysfunction is rated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, DC 8045. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed that are reported on an examination, they are rated under the most appropriate diagnostic code.  Each condition should be rated separately, as long as the same signs and symptoms are not used to support more than one rating, and the ratings are combined.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, DC 8045.

The rater should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), or being housebound.  38 C.F.R. § 4.124a, DC 8045. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent rating is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage rating based on the level of the highest facet as follows: 0 warrants a 0 percent rating; 1 warrants a 10 percent rating; 2 warrants a 40 percent rating; and 3 warrants a 70 percent rating.  For example, a 70 percent rating is assigned if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, DC 8045.

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately rated under another diagnostic code. In such cases, more than one rating based on the same manifestations is not to be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single rating is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, a separate rating is assigned for each condition.  38 C.F.R. § 4.124a, DC 8045, Note (1) (2017). 

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, DC 8045, Note (2) (2017).

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 38 C.F.R. § 4.124a, DC 8045, Note (3).  The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under diagnostic code 8045. 38 C.F.R. § 4.124a, DC 8045, Note (4) (2017).

The 10 important facets of cognitive impairment and other residuals of TBI not otherwise classified are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  38 C.F.R. § 4.124a, DC 8045 (2017).

Turning to the merits of the claim, the Veteran was afforded a VA examination in February 2013, in which the examiner stated that she had two TBIs in the military - one in 1982 when she was rappelling off a wall and fell 30-40 feet and another, six months after the initial fall, when she slipped on the bathroom floor.  The Veteran also reported a third fall in 2007 or 2008 related to a work injury.  The Veteran further stated that with every head injury, her TBI worsened and that with each one, she has had memory loss, dizzy spells, balance problems, and vertigo.  She also reported that at the time of examination, she had short-term memory loss; she transposed numbers and letters at times; and had problems sequencing.  She further reported headaches on a daily basis.

With regard to the memory, attention, concentration, and executive functions facet, she had mild memory loss.

With regard to the judgement facet, judgment was deemed normal.

With regard to the social interaction facet, social interaction was noted to be routinely appropriate.   

With regard to the orientation facet, she was always oriented to person, time, and place and situation.

With regard to the motor activity fact, motor activity was deemed normal.

With regard to the visual spatial orientation facet, visual spatial orientation was mildly impaired as she occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, but was able to use an assistive device such as a GPS. She further reported that she prints maps online and marks it with arrows to help her get places, although she confuses her directions.

With regard to the subjective symptoms facet, three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships were noted.

With regard to the neurobehavioral effects facet, she had one or more neurobehavioral effects that were noted to occasionally interfere with workplace interaction, social interaction, or both, but did not preclude them.  

With regard to the communication facet, she was able to communicate well by written and spoken language, and was able to comprehend spoken and written language. 

With regard to the consciousness facet, she had a normal level of consciousness.

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for TBI at any time during the period on appeal.

In this regard, the Board has considered the 10 facets discussed above.  The Veteran's disability has been manifested by no greater than level 1 impairment (memory, attention, concentration facet; visual spatial orientation facet for any of the facets under the Cognitive Table.  All other facets were assigned a level of severity of 0.

Residuals attributable to the TBI were noted to be hearing loss, tinnitus, and dizziness.  See March 2015 audiology examination report.

To properly evaluate the current severity of the Veteran's condition, the Veteran was most recently afforded a VA examination in July 2016.  This examination is the most probative piece of evidence of record, since it addresses all of the relevant rating criteria needed to assess this disability.  Based on the opinions therein, the Board finds a disability rating in excess of 10 percent is not warranted at this time. 

Again, the evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

Upon examination, the Veteran noted that the condition had no change since the last examination.  

A level of severity of "1" has been assigned for the Memory, attention, concentration, executive functions facet, indicating that an examiner has found mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  A higher level of severity of "2" is not warranted unless an examiner finds objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  

A level of severity of "1" has been assigned for the Judgment facet, indicating that an examiner has found evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally being unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A higher level of severity of "2" is not warranted unless an examiner finds moderately impaired judgement.  

A level of severity of "0" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is routinely appropriate.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.

A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

A level of severity of "0" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence of normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).

A level of severity of "0" has been assigned for the Subjective symptoms facet, indicating that the examiner has found no subjective symptoms.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. 

A level of severity of "0" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has found evidence such as able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  

With regard to the consciousness facet, the Veteran had a normal level of consciousness.

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for TBI at any time during the period on appeal.

In this regard, the Board has considered the 10 facets discussed above.  The Veteran's disability has been manifested by no greater than level 1 impairment for any of the facets under the Cognitive Table.  The Veteran's social interaction facet, orientation facet, motor activity facet, and communication facet were all assigned a level of severity of 0.  No subjective symptoms were reported.  Memory, attention, concentration, executive functions facet, judgement facet, and neurobehavioral effects facet were not used to support the evaluation as they were each being used to support an evaluation for separate disability or was found to be unrelated.  

For memory impairments, the Veteran complained of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  This facet was used to support the evaluation of the Veteran's service-connected mild neurocognitive disorder.  For judgment impairments, the Veteran complained of mildly impaired judgment in complex or unfamiliar decisions.  This facet was used to support the evaluation of the Veteran's service-connected mild neurocognitive disorder.  For neurobehavioral effects, there were one or more noted that did not interfere with workplace interaction or social interaction.  However, this facet was also used to support the evaluation of the Veteran's service-connected mild neurocognitive disorder.    

The Board acknowledges the Veteran's subjective complaints of residual headaches and dizziness.  However, the Board notes that these disorders have not been service connected and have not been determined to be residuals of the TBI.  

In December 2016, the Veteran submitted a vocational treatment report dated in October 2016.  In the report, the vocational consultant described the severity of the Veteran's TBI and residuals thereof.  The consultant reviewed the Veteran's claims file and selected the most relevant records which described the Veteran's medical history and subsequent limitations.  The consultant also interviewed the Veteran in September 2016, in which the Veteran described that she suffered, in part, from dizzy spells, forgetfulness, and problems finding the correct words when having a conversation.  The Board acknowledges that this report was carefully reviewed and considered.  However, this report does not reflect that the severity of the Veteran's TBI residuals meet the criteria necessary for an initial evaluation in excess of 10 percent.  

The Board has also considered the lay assertions and argument of both the Veteran and her husband who contend that a higher rating is warranted for the residuals of TBI.  See June 2016 Statement in Support of Claim.  However, given the VA examiner's education and medical training, the Board finds most probative the July 2016 VA examiner's assessment of the Veteran's TBI disability and related impairments, which is a complex medical question that involves an assessment of symptoms in each of the related facets and application of professional judgment outside of the realm of knowledge of a layperson using his/her senses.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).

In finding against the next-higher 40 percent rating, the Board notes that the record does not support a finding of impairment at a level of 2, 3, or total impairment in any of the remaining 10 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" as to warrant a higher disability rating at any time throughout the duration of the appeal.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating higher than 10 percent for TBI and any residuals thereof.

B.  Right Ankle

The Veteran's right ankle strain is rated under 38 C.F.R. §4.71a, DC 5271. Under DC 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271.

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.

The words "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.

Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran asserts that his right ankle disability is more disabling that reflected in his current 20 percent rating.

The Veteran was afforded a VA examination in January 2000, at which time the Veteran stated that she had pain and swelling of the right ankle with limited mobility.  She also reported that she could not due a lot of walking and standing and had to take medication.  Physical examination of the ankle revealed mild swelling and tenderness on the medial lateral side.  Range of motion revealed dorsiflexion of 10 degrees and plantar flexion of 20 degrees.  During the testing, the Veteran complained of pain.  Power was moderate.  X-rays revealed minimal arthritic change in the anterior part of the ankle joint.  The diagnosis was status post injury and post-surgery right ankle with very minimal degenerative changes.  There was no ankylosis of the ankle.  The limited motion when considered with the objective findings of swelling, tenderness, and moderate power warranted an increased evaluation to 20 percent.  As such, an evaluation of 20 percent was awarded, effective October 1999.  See October 2009 Correspondence from the Veteran.

The Veteran was afforded a VA examination in August 2006.  Upon examination, the Veteran reported pain, stiffness, giving way, instability, and weakness.  The Veteran also stated that he used a cane on occasion to ambulate.  The Veteran further reported that his ankle limited his activities when it swells.  The Veteran also reported that he re-injured his right ankle in a non-service related car accident in 1992.  Physical examination showed no abnormal weight bearing, no instability, and no abnormality of the tendons.  There was no guarding or restricted motion present.  Range of motion testing revealed dorsiflexion to 5 degrees and plantar flexion to 10 degrees.  There was pain during active motion, but there was no additional loss of motion following repetitive use.  There was no evidence of joint ankylosis.  An evaluation of 20 percent was continued for marked limitation of the ankle.  

The Veteran was afforded a VA examination in April 2008.  The Veteran reported pain, stiffness, and decreased speed of joint motion of the right ankle.  The Veteran was able to stand for 15-30 minutes and walk 1-3 miles.  The Veteran also reported that she used a cane to ambulate.  Physical examination revealed a normal gait.  There was no evidence of abnormal weight bearing.  There was edema and pain at rest.  There was no ankle instability or tendon abnormality.  Range of motion testing revealed dorsiflexion to 15 degrees and plantar flexion to 40 degrees.  Pain was noted.  There was no joint ankylosis.  An x-ray of the right ankle revealed osteoarthritic irregularity seen in the joint.  X-rays performed at the examination were compared to the x-ray findings performed at the August 2006 examination; no increased severity of the right ankle condition was noted.  As such, the 20 percent evaluation was continued.

The Veteran was afforded a VA examination in March 2010.  The Veteran claimed that her right ankle condition worsened and stated that she has no movement to the right ankle.  She further stated that she has no movement to the ankle due to a secondary injury to the spine five years prior.  She also complained of neuropathic and arthritic pain of the ankle.  She also complied of instability, giving way, pain, stiffness, weakness, incoordination, and decreased speed.  She further reported daily locking episodes and weekly flare-ups lasting two days.  The Veteran also reported that she uses a motorized wheelchair.  Range of motion testing revealed dorsiflexion to 0 degrees and plantar flexion to 0 degrees.  There was no joint ankylosis.  X-rays performed at the examination revealed no acute fracture, dislocation, or bony lesion.  

In an October 2011 VA ear examination, a detailed motor examination was conducted.  The Veteran's right ankle dorsiflexion revealed active movement, and plantar flexion also revealed normal movement.

On remand, relevant VA treatment records were obtained.  However, none of the records reveal a finding of ankylosis of the right ankle.

As the Veteran's service-connected right ankle disability is assigned the maximum available rating under DC 5010-5271, a rating in excess of 20 percent is not available pursuant to that diagnostic code.  In making this determination, the Board acknowledges that, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not applicable when the Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The other anatomically relevant diagnostic code under which a rating in excess of 20 percent is available is 38 C.F.R. § 4.71a, DC 5270, which concerns ankylosis of the ankle.  Schafrath, 1 Vet. App. at 592.  According to DC 5270, a 30 percent rating is assigned when the ankle is ankylosed at between 30 and 40 degrees in plantar flexion, or at between 0 and 10 degrees in dorsiflexion.  The maximum 40 percent rating is warranted when the ankle is ankylosed at more than 40 degrees in plantar flexion, or at more than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.

However, at no time during the pendency of this appeal has the Veteran's right ankle disability been shown to result in ankylosis.  As such, DC 5270 is not applicable.

In sum, a rating in excess of 20 percent for a right ankle disability is not warranted.


ORDER

An initial rating greater than 10 percent for residuals of TBI, is denied.

Entitlement to a rating in excess of 20 percent for service-connected right ankle fracture residuals is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


